(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Celebrada la vista de esta apelación, a la que no asistió el apelante: examinada la transcripción de los autos y los alegatos de las partes, y no encontrando que la corte inferior cometiera el error que se le atribuye en la apreciación de la prueba porque la que presentó el fiscal en el juicio justifica la sentencia condenatoria por llevar el apelante el vehículo de motor que guiaba en regateo con otro, debemos confirmar y confirmamos la sentencia apelada.